DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 07/02/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to search and examine all of the claims because a thorough search for the subject matter of any one group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because, in addition to the reasons put forth in the Requirement for Restriction, the method as claimed could be performed by a materially different apparatus such as one that does not require a base plate or a plurality of middle blocks (e.g., the scope of search for the method is not commensurate with the scope of the apparatus).
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first heater configured to heat”, and “cooling member configured to supply cooling air” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimoto et al. (US 20200056724 A1)
1. Kimoto discloses a gas supply unit [Abstract] configured to supply a first gas whose temperature has been controlled at a first temperature [Fig. 8, para. 0054, “first temperature (step S101)”; para. 0057, “precursor gas…(step S104)”] or a second gas that starts a chemical reaction at a reaction start temperature lower than the first temperature to a chamber [Fig. 8, “S113[Wingdings font/0xE0]S115”; para. 0067, “cleaning gas has reached the second temperature or lower”, para. 0068; para. 0069, “cleaning process”], the first gas and the second gas being selectively supplied to the gas supply unit [Abstract, Fig. 8], the gas supply unit comprising:
a base plate 40h/40g [Fig. 3, para. 0039];
an upper device 30 supported above the base plate 40h/40g [para. 0030], the upper device 30 having a passage through which the first gas and the second gas are selectively caused to flow [para. 0033, “gas flow path”];
a plurality of middle blocks placed between the base plate and the upper device [para. 0033, “connecting a plurality of blocks in which the gas flow path is formed”], the middle blocks each including a passage connected to the passage of the upper device 30 [para. 0033] and defining a space part between the base plate 40h/40g and the upper device 30 [para. 0043];
a first heater 50 configured to heat the upper device 30 at the first temperature [para. 0035, “heating jacket 50”; Fig. 8, para. 0054, “first temperature (step S101)”; para. 0057, “precursor gas…(step S104)”]; and
a cooling member configured to supply cooling air to the space part to cool the upper device down to the reaction start temperature or lower [para. 0036, flow path through which air at room 
2. Kimoto discloses the gas supply unit according to claim 1, wherein 
the first heater 50b is a planar heater [para. 0035, “heating jacket 50”, “mantle heater”; para. 0041], and 
the cooling member 40 is a cooling plate member made of aluminum and placed between the first heater 50b and the upper device so that the cooling member is in surface contact with each of the first heater 50b and the upper device 30 [Fig. 6; para. 0035, “heat diffusion jacket 40 may be made of aluminum”].
3. Kimoto discloses the gas supply unit according to claim 2, wherein the cooling plate member includes a cooling passage 62 through which the cooling air is supplied to the space part [para. 0036, 0043, 0047], the cooling passage being formed to extend in a direction in which the first gas flows through the gas supply unit [Fig. 6, para. 0043, 0047].
4. Kimoto discloses the gas supply unit according to claim 1 further comprising a second heater 50a, which is a planar heater [para. 0035, “heating jacket 50”, “mantle heater”; para. 0041], placed in contact with the upper device 30 [Fig. 6, para. 0035], 
wherein the space part is defined to have a first opening 43e in which the cooling air is supplied from the cooling member 62 and a second opening located opposite the first opening 43e and closed by the second heater 50a [Fig. 6, para. 0043, 0047].
5. Kimoto discloses the gas supply unit according to claim 2 further comprising a second heater 50a, which is a planar heater [para. 0035, “heating jacket 50”, “mantle heater”; para. 0041], placed in contact with the upper device 30 [Fig. 6, para. 0035],
wherein the space part is defined to have a first opening 43e in which the cooling air is supplied from the cooling member 62 and a second opening located opposite the first opening 43e and closed by the second heater 50a [Fig. 6, para. 0043, 0047].

wherein the space part is defined to have a first opening 43e in which the cooling air is supplied from the cooling member 62 and a second opening located opposite the first opening 43e and closed by the second heater 50a [Fig. 6, para. 0043, 0047].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show gas supply and switching/valve devices [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713